Case: 19-14262   Date Filed: 06/02/2020    Page: 1 of 13



                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14262
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:19-cv-00095-HLM



WILLIE FRANK WRIGHT, JR.,

                                               Plaintiff - Appellant,

versus

WARDEN KEVIN SPRAYBERRY,
DEPUTY WARDEN BLACK,
COUNSELOR HAROLD,

                                               Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 2, 2020)

Before GRANT, LUCK, and LAGOA, Circuit Judges.

PER CURIAM:
              Case: 19-14262     Date Filed: 06/02/2020   Page: 2 of 13



      Willie Frank Wright, Jr. (“Wright”), a Georgia prisoner proceeding pro se,

appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983

civil rights complaint against prison officials at Hays State Prison (“Hays”) for

allegedly denying him adequate medical care. The district court dismissed Wright’s

complaint, concluding that Wright did not meet the “imminent danger of serious

physical injury” exception to the “three strikes” provision of the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. § 1915(g).             Because Wright’s complaint

sufficiently demonstrated that he was in imminent danger of serious physical injury

when he filed suit, we vacate the dismissal and remand for further proceedings

consistent with this opinion.

I.    FACTUAL AND PROCEDURAL HISTORY

      On May 13, 2019, Wright filed a pro se § 1983 complaint against the warden

of Hays, Kevin Sprayberry (“Warden Sprayberry”); the deputy warden, Mr. Black

(“Deputy Warden Black”); and a prison grievance counselor, Ms. Harold

(“Counselor Harold”). Wright alleged that, before he was transferred to Hays, he

was incarcerated at Valdosta Annex, where prison guards informed certain inmates

that he was a “snitch.” As a result, Wright alleged that a prison guard broke his hand

and rebroke a finger and inmates stabbed him in the arm.

      Wright was then transferred to Hays. Wright alleged that when he arrived at

Hays, he informed both Warden Sprayberry and Deputy Warden Black “about what


                                          2
              Case: 19-14262    Date Filed: 06/02/2020   Page: 3 of 13



was going on.” In response, Warden Sprayberry and Deputy Warden Black stopped

his medication, including stomach medication, Bactrim, and “800 mg IBU’s,” which

Wright took for another injury. Beyond giving him an icepack, the medical staff at

Hays refused to give him medication for his open stab wounds and broken hand and

finger. A nurse told Wright to fill out a sick call form. Wright subsequently filled

out three health services request forms, which Wright attached as exhibits to his

complaint. In his health services request forms, Wright sought medical treatment

for his stab wounds and broken hand and finger, as well as for a deep vein thrombosis

(“DVT”) outbreak due to a lack of medication. Wright sought dental treatment for

a “serious painful gum infection,” which made it hard to eat and required extraction

of several teeth. Wright also requested the refill of four kinds of medication—IBU

800, blood pressure medication, Bactrim, and triamcinolone. The medical staff did

not respond to his requests for treatment and medication, and, at most, saw him only

for blood pressure checks. His gum infection spread, and, as a result, several of his

teeth still need to be extracted. Because he did not receive medication for DVT, he

developed leg sores. He also was not treated for his open stab wounds and broken

hand. Although Wright attempted to file grievance forms many times, Counselor

Harold did not accept any of Wright’s grievance forms.

      Wright’s complaint sought “proper medical care,” injunctive relief, and

monetary damages.      While Wright failed to identify a specific constitutional


                                         3
              Case: 19-14262     Date Filed: 06/02/2020    Page: 4 of 13



violation, we construe his claim as one asserting deliberate indifference under the

Eighth Amendment. Wright also requested leave to proceed in forma pauperis.

      The case was referred to a magistrate judge. The magistrate judge issued a

report and recommendation recommending that pursuant to 28 U.S.C. § 1915(g),

commonly referred to as the “three strike” provision, Wright could not proceed in

forma pauperis because he had filed three or more prior cases while incarcerated

that were dismissed as frivolous, malicious, or for failure to state a claim. See §

1915(g).   The magistrate judge identified the following cases that had been

dismissed on these grounds: Wright v. Trammell, No. 5:18-CV-0027-MTT-CHW

(M.D. Ga. Mar. 9, 2019); Wright v. Core Civic’s Policy, No. 6:17-CV-0027-JRH-

RSB (S.D. Ga. May 26, 2017); Wright v. McGriff, No. 5:16-CV-0134-CAR-MSH

(M.D. Ga. July 1, 2016); Wright v. Massey, No. 5:11-CV-0491-MTT (M.D. Ga. Dec.

28, 2011); and Wright v. Shelton, No. 5:10-CV-246-MTT-CWFI (M.D. Ga. July 16,

2010). The magistrate judge further found that Wright had not alleged sufficient

facts to qualify for the exception to § 1915(g)’s “three strikes” bar where the prisoner

is “under imminent danger of serious physical injury.” § 1915(g). Because Wright

could not proceed in forma pauperis, the magistrate judge recommended that the

district court dismiss Wright’s suit without prejudice.

      Wright timely filed objections to the recommendation of the magistrate judge.

Wright argued that: (1) the magistrate judge lacked subject matter jurisdiction to


                                           4
              Case: 19-14262     Date Filed: 06/02/2020   Page: 5 of 13



issue the report and recommendation; (2) he had shown imminent danger, in light of

his physical injuries and the near complete withdrawal of medication and medical

treatment; and (3) § 1915(g) was unconstitutionally vague and violated his due

process and equal protection rights, and his right to petition the government.

       The district court overruled Wright’s objections, adopted the magistrate

judge’s report and recommendation, denied Wright’s in forma pauperis application,

and dismissed Wright’s complaint without prejudice pursuant to § 1915(g). Wright

filed a notice of appeal and moved for leave to proceed in forma pauperis on appeal,

which the district court granted, finding that Wright presented a non-frivolous issue

as to whether he qualified for the imminent-danger exception to the three strikes rule

set forth in § 1915(g).

II.    STANDARD OF REVIEW

       This Court reviews a dismissal under § 1915(g) de novo. Mitchell v. Nobles,

873 F.3d 869, 873 (11th Cir. 2017). A constitutional challenge to § 1915(g) is also

subject to de novo review. Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998),

abrogated in part on other grounds by Jones v. Bock, 549 U.S. 199, 215 (2007).

Likewise, we review whether the magistrate judge had jurisdiction to issue a report

and recommendation de novo. See United States v. Ruiz–Rodriguez, 277 F.3d 1281,

1285 n.6 (11th Cir. 2002).

III.   ANALYSIS


                                          5
               Case: 19-14262     Date Filed: 06/02/2020     Page: 6 of 13



      Section 1915(g) of the PLRA precludes a prisoner from pursuing a civil action

in forma pauperis if he has filed at least three prior meritless complaints. The sole

exception to the three strikes provision is if “the prisoner is under imminent danger

of serious physical injury.” § 1915(g). Because Wright does not dispute that he has

three strikes under § 1915(g), he must show that he was in imminent danger of

serious physical injury at the time that he sought to file his suit in the district court.

See Brown v. Johnson, 387 F.3d 1344, 1349 (11th Cir. 2004). In determining

whether a prisoner has sufficiently demonstrated imminent danger, this Court looks

to the complaint as a whole, construes it liberally, and accepts the allegations as true.

Mitchell, 873 F.3d at 874; Brown, 387 F.3d at 1350; see also Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be liberally

construed.”). The issue is not whether each specific physical condition or symptom

complained of might constitute serious injury, but, rather, whether the complaint, as

a whole, raises sufficient allegations. Mitchell, 873 F.3d at 874.

      For example, in Brown, a prisoner filed a § 1983 action against prison officials

alleging deliberate indifference to his serious medical needs based on a withdrawal

of his HIV and hepatitis medication. 387 F.3d at 1346. He alleged that, as a result

of the withdrawal of treatment, he was “suffering from prolonged skin infections,

severe pain in his eyes, vision problems, fatigue, and prolonged stomach pains.” Id.


                                            6
              Case: 19-14262      Date Filed: 06/02/2020    Page: 7 of 13



He further alleged that his health would continue to deteriorate and he would die

sooner because of the withdrawal of his treatments. Id. at 1347. He sought to

proceed in forma pauperis in the district court, but the district court dismissed his

complaint without prejudice, concluding that Brown could not proceed in forma

pauperis “based on the ‘three strikes’ rule of section § 1915(g).” Id. at 1348. On

appeal, this Court determined that Brown had sufficiently alleged imminent danger

of serious physical injury where his complaint, “[l]iberally construed, . . . alleges a

total withdrawal of treatment for serious diseases, as a result of which he suffers

from severe ongoing complications, is more susceptible to various illnesses, and his

condition will rapidly deteriorate.” Id. at 1350.

      Similarly, in Mitchell, a pro se prisoner filed a § 1983 complaint alleging

deliberate indifference to his serious medical needs where prison officials failed to

provide him medication or treatment for his hepatitis C and, as a result, he had begun

to develop cirrhosis. 873 F.3d at 871, 874. The district court found that Mitchell

“failed to satisfy the imminent-danger exception to the three strikes provision,”

denied Mitchell’s motion to proceed in forma pauperis, and dismissed his complaint.
Id. at 873. This Court reversed, holding that Mitchell’s complaint, “when construed

liberally, . . . alleged ‘a total withdrawal of treatment . . . , as a result of which he

suffers from severe ongoing complications’” such that it fell “within the imminent-




                                           7
              Case: 19-14262     Date Filed: 06/02/2020    Page: 8 of 13



danger exception to the three strikes provision.” Id. at 874 (second omission in

original) (quoting Brown, 387 F.3d at 1350).

      On appeal, Wright argues that the district court erred in finding that he was

not under imminent danger of serious physical injury. Wright also asserts that the

magistrate judge lacked subject matter jurisdiction to issue the report and

recommendation because Wright did not consent to the matter being before a

magistrate judge. Finally, Wright claims that § 1915(g) unconstitutionally abridges

his rights to petition the government and to due process. The government has not

responded.

      As an initial matter, we can quickly dispose of two of Wright’s arguments.

Wright’s assertions regarding the constitutionality of § 1915(g) are foreclosed by

precedent, as this Court has previously held that § 1915(g) does not violate a

prisoner’s right of access to the courts or due process rights. Rivera, 144 F.3d at

732; see Cargill v. Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997) (stating that “only

the Supreme Court or this court sitting en banc can judicially overrule a prior panel

decision”). Wright’s argument that the magistrate judge lacked subject matter

jurisdiction to issue the report and recommendation without his consent is also

without merit. Consent of the parties is required under 28 U.S.C. § 636(c)(1) where

a magistrate judge “conduct[s] any or all proceedings in a jury or nonjury civil matter

and order[s] the entry of judgment in the case.” Here, the magistrate judge’s action


                                          8
              Case: 19-14262     Date Filed: 06/02/2020    Page: 9 of 13



was not taken under § 636(c)(1), but rather, under § 636(b)(1)(B), which authorizes

a magistrate judge to submit to a district court “proposed findings of fact and

recommendations for . . . disposition” and does not require the consent of the parties.

See § 636(b)(1)(B); see also McCarthy v. Bronson, 500 U.S. 136, 140–42 (1991)

(holding that § 636(b)(1)(B) allows nonconsensual referral to magistrate judges to

enter reports and recommendations on all “actions for monetary or injunctive relief

under 42 U.S.C. § 1983”). Thus, Wright’s consent was not required for the

magistrate judge to issue the report and recommendation.

      We agree with Wright, however, that the district court erred when it dismissed

Wright’s complaint under the “three strikes” rule because he met the imminent-

danger exception to the rule. Wright’s complaint, which we liberally construe,

alleges that Warden Sprayberry and Deputy Warden Black deprived him of his

medication upon arrival at Hays, and that the medical staff at Hays failed to treat

him for open wounds, a broken hand, and a gum infection. At most, he has been

seen for blood pressure checks. Wright’s allegations are similar to the withdrawal

of medication and treatment at issue in Brown and Mitchell. See Brown, 387 F.3d

at 1346–47; Mitchell, 873 F.3d at 874. Like the prisoners in Brown and Mitchell,

who alleged the withdrawal of medication and medical treatment for serious

conditions causing severe ongoing complications, Wright has alleged a near total

withdrawal of medical care, and he has further alleged that he has developed a gum


                                          9
              Case: 19-14262      Date Filed: 06/02/2020    Page: 10 of 13



infection requiring dental extractions and leg sores from DVT, has untreated, open

wounds, and has not received medication for any of these serious conditions.

Because Wright in his complaint sufficiently alleged an imminent danger of serious

physical injury at the time he filed his complaint, the district court erred in dismissing

the complaint.

      Our analysis does not end here, however, as this Court’s precedent mandates

that we also determine whether the district court’s dismissal may be affirmed on the

alternative basis that the allegations in Wright’s complaint fail to state a claim for

deliberate indifference. Brown, 387 F.3d at 1351 (“The determination that Brown

alleged imminent danger of serious physical injury does not end our inquiry. We

may affirm the district court on any ground that finds support in the record. If

Brown’s amended complaint fails to state a claim for deliberate indifference, then

the dismissal of the amended complaint must be affirmed.” (citation omitted));

Mitchell, 873 F.3d at 875–76 (stating that where the district court erred in dismissing

Mitchell’s complaint on the basis that it failed to satisfy the imminent-danger

exception to the three strikes provision, this Court “must still decide whether his

complaint states a claim for deliberate indifference to serious medical needs,”

because “[i]f it does not, then we would be required to affirm the dismissal of his

complaint on that ground”).




                                           10
             Case: 19-14262     Date Filed: 06/02/2020    Page: 11 of 13



      First, we must consider whether Wright states a valid claim under the Eighth

Amendment as “deliberate indifference to [the] serious medical needs of prisoners

constitutes the ‘unnecessary and wanton infliction of pain’ . . . proscribed by the

Eighth Amendment.” Brown, 387 F.3d at 1351 (quoting Estelle v. Gamble, 429 U.S.
97, 104 (1976)). “To show that a prison official acted with deliberate indifference

to serious medical needs, a plaintiff must satisfy both an objective and a subjective

inquiry.” Id. (quoting Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)). The

objective inquiry requires that the prisoner show “an objectively serious medical

need.” Id. A serious medical need is “one that has been diagnosed by a physician

as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Farrow, 320 F.3d at 1243 (quoting

Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994)). If left

unattended, it poses a substantial risk of serious harm. Brown, 387 F.3d at 1351.

      To satisfy the subjective requirement, a prisoner “must prove that the prison

official acted with deliberate indifference” to the serious medical need. Id.

Deliberate indifference requires a prisoner to “prove three facts: (1) subjective

knowledge of a risk of serious harm; (2) disregard of that risk; and (3) by conduct

that is more than mere negligence.” Id. Deliberate indifference includes “(1) grossly

inadequate care; (2) a decision to take an easier but less efficacious course of

treatment; and (3) medical care that is so cursory as to amount to no treatment at all.


                                          11
              Case: 19-14262    Date Filed: 06/02/2020   Page: 12 of 13



. . . A complete denial of readily available treatment for a serious medical condition

constitutes deliberate indifference.” Bingham v. Thomas, 654 F.3d 1171, 1176 (11th

Cir. 2011).

      We conclude that affirmance based on failure to state a claim is not warranted

here. First, we find that “even a lay person would easily recognize the necessity”

for medical attention to open stab wounds, open leg sores caused by untreated DVT,

and gum disease that makes it hard to eat and requires teeth extraction. Second,

Wright alleges that he told Warden Sprayberry and Deputy Warden Black “about

what was going on” when he arrived at Hays, and that they stopped his medication

and did not treat his stab wounds or broken hand. Wright subsequently filled out

three health services request forms requesting medical and dental treatment for his

open wounds, leg sores as a result of his DVT, and gum infection, but has not

received any medical or dental treatment other than blood pressure checks. “Taking

the allegations in the complaint as true,” we find that the denial of treatment of

Wright’s serious medical needs constitutes a claim for deliberate indifference and

therefore we decline to affirm on this alternative basis. Brown, 387 F.3d at 1351.

      Because we find that Wright’s complaint alleged that he was in imminent

danger of serious physical injury under 28 U.S.C. § 1915(g) and that Wright’s

complaint stated a claim of deliberate indifference under the Eighth Amendment, we

vacate the district court’s order dismissing Wright’s complaint and remand this


                                         12
             Case: 19-14262    Date Filed: 06/02/2020   Page: 13 of 13



action for further proceedings. We note that in concluding that Wright’s complaint

was improperly dismissed, we express no opinion as to the ultimate merits of

Wright’s claims.

      VACATED and REMANDED.




                                        13